DETAILED ACTION
This action is responsive to the application No. 16/775,047 filed on January 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 with the associated claims filed on 03/18/2022 responding to the Office action mailed on 01/25/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 11, 12, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2012/0187483) in view of Lin (2007/0262369).

Regarding Claim 13, Yang (see, e.g., Figs. 9A-9C), teaches a method of manufacturing a semiconductor device, the method comprising:
forming an isolation structure 12 in a substrate 11;
forming a gate structure 13 over an active region 100 of the substrate 11, wherein the isolation structure 12 surrounds the active region 100, the gate structure 13 comprising a first section (i.e., left section of gate structure 13, see, e.g., Fig. 9A) and a second section (i.e., right section of gate structure 13, see, e.g., Fig. 9A), and the first section extends parallel to the second section (see, e.g., Fig. 9A, left and right sections extending parallel in a vertical direction);
forming a conductive field plate (i.e., top and bottom portions of gate structure 13 connecting left and right sections) over the substrate 11, the conductive field plate extending between the first section and the second section and overlapping an edge of the active region 100, wherein a portion of the conductive field plate extends beyond the edge of the active region 100 (see, e.g., Fig. 9A, claim 1); and
implanting a first well 20 in the substrate 11, wherein the first well 20 overlaps the edge of the active region 100, and the first well 20 extends underneath the isolation structure 12 (see, e.g., Figs. 9B-9C).
Yang does not teach that forming the conductive field plate comprises forming a dielectric layer having a first portion and a second portion, and the first portion is thicker than the second portion.  
Lin (see, e.g., Figs. 2A-2H), in similar LDMOS processes to those of Yang, on the other hand, teaches that forming a gate structure 140 comprises forming a gate dielectric 110 having a first portion 111 and a second portion 112, and the first portion 111 being thicker than the second portion 112.  This type of semiconductor device provides the thinner gate dielectric layer 112 at a source side 142 of the gate electrode 140 and the thicker gate dielectric layer 111 at a drain side 141 of the gate electrode 140, providing low gate voltage and higher drain breakdown performance.  Moreover, formation of the thinner gate dielectric layer 112 and the thicker gate dielectric layer 111 can be simultaneously performed with the formation of the gate dielectric layers with different thickness for logic transistors (with thinner gate dielectric layer) and power transistors (with thicker gate dielectric layer).  Thus, the inventive device and process do not introduce additional processes, further providing decreased process cost and steps (see, e.g., par. 0035).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a gate dielectric having a first portion and a second portion, wherein the first portion is thicker than the second portion, in Yang’s process, as taught by Lin, to provide low gate voltage and higher drain breakdown performance without introducing additional processes in the formation of the gate dielectric layers with different thickness for logic transistors and power transistors, further providing decreased process cost and steps.

Regarding Claim 14, Yang and Lin teach all aspects of claim 13.  Yang (see, e.g., Figs. 9A-9C), teaches that forming the gate structure 13 comprises forming the gate structure 13 in direct contact with the first well 20 (see, e.g., Figs. 9B-9C, i.e., sidewalls of gate electrode 13 directly contacting well 20).

Regarding Claim 16, Yang and Lin teach all aspects of claim 13.  Yang (see, e.g., Figs. 9A-9C), teaches that forming the gate structure 13 defines:
a first source/drain region 17 between the first section (i.e., left section of gate structure 13) and the second section (i.e., right section of gate structure 13), and
a pair of second source/drain regions 18 arranged on opposite sides of the gate structure 13.  

Regarding Claim 17, Yang and Lin teach all aspects of claim 13.  Yang (see, e.g., Figs. 9A-9C), teaches forming the gate structure 13 comprising:
forming a gate dielectric (see, e.g., unlabeled dielectric underneath gate electrode 13); and
forming a gate electrode 13 over the gate dielectric, and
Lin (see, e.g., Figs. 2A-2H), teaches that the gate electrode 140 has a first portion (i.e., portion of 140 above 112) having a first thickness and a second portion (i.e., portion of 140 above 111) having a second thickness, and the first thickness is different from the second thickness (see, e.g., Fig. 2H).

Allowable Subject Matter
Claims 1-10, 18, and 19 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 13 filed on 03/18/2022 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814